12/17/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0412



                              No. DA 20-0412

IN THE MATTER OF THE MENTAL HEALTH OF:

T.A.,
             Respondent and Appellant.


                                 ORDER


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 27, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                 Electronically signed by:
                                                                        Beth Baker
                                                            Justice, Montana Supreme Court
                                                                   December 17 2020